Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 8, 2020.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-20-00635-CV



 IN RE MARIJANA GLASS, GUARDIAN OF THE PERSON OF NICOLE
                    M. BASISTA, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              Probate Court No. 1
                             Harris County, Texas
                         Trial Court Cause No. 433,937

                         MEMORANDUM OPINION

      On September 16, 2020, relator Marijana Glass, Guardian of the person of
Nicole M. Basista filed a petition for writ of mandamus in this court. See Tex. Gov’t
Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this
court to compel the Honorable Jerry Simoneaux, presiding judge of Probate Court
No. 1 of Harris County, to set aside his August 24, 2020 order to extent that it
requires relator to pay a portion of the guardian ad litem fees in the underlying
proceeding.

      On November 30, 2020, relator filed a motion to dismiss this petition for writ
of mandamus as moot because the trial court signed an order on November 25, 2020,
which, among other things, assessed all guardian ad litem fees against real party
interest. Relator asserts that its request for relief is now moot. We agree and grant
the motion to dismiss.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction. We also lift our stay issued on October 6, 2020.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Zimmerer.




                                         2